      Case 3:20-cv-00079-DHB-BKE Document 13 Filed 12/11/20 Page 1 of 3

                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

TORREY COLEMAN; CHARLES RICE;        )
ANTONIO ELLISON; CODY HUMPHREY; )
TRAYON DUNBAR; DAVID E. ROBERTS; )
KADEEM R. TERRY; THOMAS YOUNG; )
and RAUL RANGEL-ALVAREZ1,            )
                                     )
           Plaintiffs,               )
                                     )
      v.                             )        CV 320-079
                                     )
TIM WARD, Commissioner; DIRECTOR     )
SHEPPARD; JERMAINE WHITE, Warden; )
DEPUTY WARDEN WICKER; DEPUTY )
WARDEN KEITH; and DEPUTY WARDEN )
BEASLEY,                             )
                                     )
           Defendants.               )
         ________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           ________________________________________________________

       Plaintiffs, incarcerated at Telfair State Prison (“TSP”) in Helena, Georgia, have

submitted to the Court for filing a civil complaint. Plaintiffs are proceeding pro se and have

filed separate motions to proceed in forma pauperis (“IFP”). (Doc. nos. 2-10.)

I.     BACKGROUND

       Plaintiffs commenced this case by submitting an eight-page complaint, along with

several attachments, including a proposed order to show cause for a preliminary injunction

and restraining order, to the Clerk of Court in the Southern District of Georgia. (See

generally doc. no. 1.) Generally, Plaintiffs’ complaint raises claims under 42 U.S.C. § 1983

against Defendants regarding unsafe prison conditions at TSP. All Plaintiffs filed separate


The Court DIRECTS the CLERK to update the docket in accordance with the caption of this
1

Order, which is consistent with www.dcor.state.ga.us/GDC/Offender/Query
      Case 3:20-cv-00079-DHB-BKE Document 13 Filed 12/11/20 Page 2 of 3

motions to proceed IFP. (See doc. nos. 2-10.) Plaintiffs also jointly filed a Motion for

Appointment of Counsel and proposed summons. (Doc. nos. 11-12.)

II.    DISCUSSION

       The Eleventh Circuit has considered the issue of whether “the Prisoner Litigation

Reform Act [“PLRA”] permits multi-plaintiff [IFP] civil actions.” Hubbard v. Haley, 262

F.3d 1194, 1196 (11th Cir. 2001). In Hubbard, the Eleventh Circuit noted that “the intent of

Congress in promulgating the PLRA was to curtail abusive prisoner tort, civil rights and

conditions of confinement litigation.” Id. (citing Anderson v. Singletary, 111 F.3d 801, 805

(11th Cir. 1997)). The Eleventh Circuit upheld a district court’s dismissal of a multiple-

prisoner/plaintiff lawsuit wherein the plaintiffs sought to proceed together IFP. Id. at 1198.

The Eleventh Circuit concluded “the PLRA clearly and unambiguously requires that ‘if a

prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of the filing fee.’”         Id. at 1197 (citing 28 U.S.C. §

1915(b)(1)).

       Allowing multiple prisoners to bring complaints in a single lawsuit circumvents the

Congressional purpose in promulgating the PLRA. Id. at 1197-98. That is, “[t]he modest

monetary outlay will force prisoners to think twice about the case and not just file

reflexively.” Id. at 1198 (quoting 141 Cong. Rec. S7526 (daily ed. May 25, 1995) (statement

of Sen. Kyl)). The Eleventh Circuit held “the plain language of the PLRA requires that each

prisoner proceeding IFP pay the full filing fee . . . .” Id. Therefore, the “district court

properly dismissed the multi-plaintiff action in this instance.” Id.

       However, the Court recognizes Plaintiffs are proceeding pro se and will therefore

give them an opportunity to proceed as individual Plaintiffs in separate cases. In accordance

with the procedure affirmed by the Eleventh Circuit in Hubbard, the Court REPORTS and

                                               2
      Case 3:20-cv-00079-DHB-BKE Document 13 Filed 12/11/20 Page 3 of 3

RECOMMENDS the above-captioned case be DISMISSED without prejudice, the

CLERK be DIRECTED to file and docket the instant complaint in nine new lawsuits, with

the same filing dates and nine separate case numbers, and the CLERK be DIRECTED to

file and docket Plaintiffs’ motion for appointment of counsel, proposed summons, and

individual motions to proceed IFP in the new case number associated with them.

      SO REPORTED and RECOMMENDED this 11th day of December, 2020, at

Augusta, Georgia.




                                            3
